Citation Nr: 0106211	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  99-22 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from January 1987 to August 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for multiple claims.  By means of a VA 
Form 9 filing received in October 1999, the appellant 
indicated his desire to limit his appeal to the issues listed 
on the title page.


REMAND

In VA Form 21-4138 filings received in February and March 
1999, the appellant indicated his desire for a personal 
hearing before the Montgomery, Alabama, RO.  To date, the RO 
has not afforded him a personal hearing.  Accordingly, the 
case must be remanded in order to effectuate the appellant's 
request.

The Board further notes that here has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  Among other things, this law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is also required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In this case, the appellant alleges that he manifests PTSD as 
a result of his exposure to SCUD missile attacks while 
serving as a supply specialist during the Persian Gulf War.  
His August 1996 VA mental disorders examination resulted in a 
diagnosis of PTSD.  To date, the RO has not undertaken any 
efforts to verify his stressors, and must do so prior to any 
further adjudication of this claim.  The RO should first 
provide the appellant the opportunity to provide further 
information regarding his claimed stressors, such as the 
approximate date(s) and location(s) of his exposure to combat 
and noncombat stressors.  Thereafter, the RO should obtain 
the appellant's service personnel records, prepare a summary 
of all stressors claimed and refer the stressor summary, the 
service personnel records, and any other supporting documents 
to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for verification.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
service personnel records from the National 
Personnel Records Center in St. Louis, 
Missouri.  All attempts to obtain records 
which are ultimately not obtained should be 
documented.

2.  The RO should contact the appellant 
and inform him that may submit any 
corroborating evidence he may have 
pertaining to alleged stressors 
experienced during service.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist him in 
obtaining such evidence, as appropriate.

3.  The RO should prepare a summary of all 
stressors claimed, whether or not the 
appellant responds to the information 
request, which includes his claim of being 
exposed to SCUD missile attacks while serving 
as a supply specialist during the Persian 
Gulf War.  This summary, any supporting 
documents and the service personnel records 
should be sent to USASCRUR, which should be 
requested to provide any information which 
might corroborate the existence of any of the 
claimed stressors.  Any leads mentioned by 
USASCRUR should be followed up by the RO.

4.  The RO should thereafter schedule the 
appellant for a personal hearing before a 
Hearing Officer at the Montgomery, Alabama, 
RO.  Notice should be sent to the appellant 
and his representative in accordance with 
applicable procedures.  If a hearing is held, 
a transcript of the hearing should be 
associated with the claims file.

5.  Upon completion of the above, the RO must 
review the claims file and ensure that all 
notification and development action required 
by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of this 
case in light of the changes in the law, the 
RO should refer to the various VBA Fast 
Letters issued with respect to this matter as 
well as any other pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, among 
others things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


